EXHIBIT 4.1 SECOND SUPPLEMENTAL INDENTURE Second Supplemental Indenture (this “Second Supplemental Indenture”),dated as of July 22, 2011, among each of Deer Park Energy Center LLC, Deer Park Holdings, LLC, Metcalf Energy Center, LLC and Metcalf Holdings, LLC (collectively, the “Guaranteeing Subsidiaries”),each a subsidiary of Calpine Corporation, a Delaware corporation (the “Company”),the Company, each of the guarantors party to the Indenture (as defined below) (the “Existing Guarantors”) and Wilmington Trust Company, as trustee under the Indenture referred to below (the “Trustee”). W I T N E S S E T H WHEREAS, the Company and the guarantors party thereto have heretofore executed and delivered to the Trustee an indenture, dated as of October 21, 2009 (as supplemented by the First Supplemental Indenture dated as of April 26, 2011, the “Indenture”), providing for the issuance of 7.25% Senior Secured Notes due 2017 (the “Notes”); WHEREAS, the Indenture provides that under certain circumstances the Guaranteeing Subsidiaries shall execute and deliver to the Trustee a supplemental indenture pursuant to which each of the Guaranteeing Subsidiaries shall agree to guarantee all of the Company’s Obligations under the Notes and the Indenture on the terms and conditions set forth herein (the “Note Guarantee”); and WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to execute and deliver this Second Supplemental Indenture. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, each of the Guaranteeing Subsidiaries and the Trustee mutually covenant and agree for the equal and ratable benefit of the Holders as follows: 1.Capitalized Terms.Capitalized terms used herein without definition shall have the meanings assigned to them in the Indenture. 2.Agreement to Guarantee.Each of the Guaranteeing Subsidiaries hereby agrees to become subject to the Guarantee and Collateral Agreement pursuant to Section 4.13 of the Indenture. 3.No Recourse Against Others.No past, present or future director, officer, employee, incorporator, stockholder or agent of any of the Guaranteeing Subsidiaries, as such, shall have any liability for any obligations of the Company, any of the Existing Guarantors or any of the Guaranteeing Subsidiaries under the Notes, any Note Guarantees, the Indenture or this Second Supplemental Indenture or for any claim based on, in respect of, or by reason of, such obligations or their creation.Each Holder by accepting a Note waives and releases all such liability.The waiver and release are part of the consideration for issuance of the Notes.Such waiver may not be effective to waive liabilities under the federal securities laws and it is the view of the Commission that such a waiver is against public policy. 1 4.NEW YORK LAW TO GOVERN.THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS SECOND SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. 5.Counterparts.The parties may sign any number of copies of this Second Supplemental Indenture.Each signed copy shall be an original, but all of them together represent the same agreement. 6.Effect of Headings.The Section headings herein are for convenience only and shall not affect the construction hereof. 7.The Trustee.The Trustee shall not be responsible in any manner whatsoever for or in respect of the validity or sufficiency of this Second Supplemental Indenture or for or in respect of the recitals contained herein, all of which recitals are made solely by each of the Guaranteeing Subsidiaries, the Company and the Existing Guarantors. 2 IN WITNESS HEREOF, the parties hereto have caused this Second Supplemental Indenture to be duly executed and attested, all as of the date first above written. ON BEHALF OF THE GUARANTEEING SUBSIDIARIES LISTED ON SCHEDULE I By: /s/ZAMIR RAUF Name:Zamir Rauf Title:Chief Financial Officer ON BEHALF OF THE EXISTING GUARANTORS LISTED ON SCHEDULE II By: /s/HETHER BENJAMIN-BROWN Name:Hether Benjamin-Brown Title:Vice President ON BEHALF OF THE EXISTING GUARANTORS LISTED ON SCHEDULE III By: /s/W. THADDEUS MILLER Name:W. Thaddeus Miller Title:Corporate Secretary and Chief Legal Officer ON BEHALF OF THE EXISTING SUBSIDIARIES LISTED ON SCHEDULE IV By: /s/TODD THORNTON Name:Todd Thornton Title:Vice President CALPINE CORPORATION By: /s/ZAMIR RAUF Name:Zamir Rauf Title:Chief Financial Officer WILMINGTON TRUST COMPANY, as Trustee By: /s/PRITAL PATEL Authorized Signatory 3 SCHEDULE I Name of Guarantor Deer Park Energy Center LLC Deer Park Holdings, LLC Metcalf Energy Center, LLC Metcalf Holdings, LLC 4 SCHEDULE II Name of Guarantor Calpine Construction Management Company, Inc. Calpine Mid-Atlantic Operating, LLC Calpine Operating Services Company, Inc. Calpine Power Services, Inc. Thomassen Turbine Systems America, Inc. 5 SCHEDULE III Name of Guarantor Anacapa Land Company, LLC Anderson Springs Energy Company Auburndale Peaker Energy Center, LLC Aviation Funding Corp. Baytown Energy Center, LLC Bellingham Cogen, Inc. CalGen Expansion Company, LLC CalGen Finance Corp. CalGen Project Equipment Finance Company Three, LLC Calpine Administrative Services Company, Inc. Calpine Auburndale Holdings, LLC Calpine c*Power, Inc. Calpine CalGen Holdings, Inc. Calpine California Holdings, Inc. Calpine Calistoga Holdings, LLC Calpine CCFC Holdings, Inc. Calpine Central Texas GP, Inc. Calpine Central, Inc. Calpine Central, L.P. Calpine Central-Texas, Inc. Calpine Cogeneration Corporation Calpine Eastern Corporation Calpine Edinburg, Inc. Calpine Energy Management, L.P. Calpine Energy Services Holdings, Inc. Calpine Energy Services, L.P. Calpine Fuels Corporation Calpine Generating Company, LLC Calpine Geysers Company, L.P. Calpine Gilroy 1, Inc. 6 Name of Guarantor Calpine Gilroy 2, Inc. Calpine Global Services Company, Inc. Calpine Hidalgo Energy Center, L.P. Calpine Hidalgo Holdings, Inc. Calpine Hidalgo, Inc. Calpine Jupiter, LLC Calpine Kennedy Operators, Inc. Calpine KIA, Inc. Calpine King City, Inc. Calpine King City, LLC Calpine Leasing Inc. Calpine Long Island, Inc. Calpine Magic Valley Pipeline, Inc. Calpine MVP, Inc. Calpine Newark, LLC Calpine Northbrook Holdings Corporation Calpine Northbrook Investors, LLC Calpine Northbrook Project Holdings, LLC Calpine Oneta Power, LLC Calpine Operations Management Company, Inc. Calpine Power Company Calpine Power, Inc. Calpine Power Management, Inc. Calpine Power Management, LLC Calpine PowerAmerica, Inc. Calpine PowerAmerica, LLC Calpine PowerAmerica-CA, LLC Calpine PowerAmerica-CT, LLC Calpine PowerAmerica-MA, LLC Calpine PowerAmerica-ME, LLC Calpine PowerAmerica-NH, LLC 7 Name of Guarantor Calpine PowerAmerica-NY, LLC Calpine PowerAmerica-OR, LLC Calpine PowerAmerica-PA, LLC Calpine PowerAmerica-RI, LLC Calpine Project Holdings, Inc. Calpine Pryor, Inc. Calpine Rumford I, Inc. Calpine Rumford, Inc. Calpine Schuylkill, Inc. Calpine Sonoran Pipeline, LLC Calpine Stony Brook Operators, Inc. Calpine Stony Brook, Inc. Calpine Sumas, Inc. Calpine TCCL Holdings, Inc. Calpine Texas Pipeline GP, Inc. Calpine Texas Pipeline LP, Inc. Calpine Texas Pipeline, L.P. Calpine Tiverton I, Inc. Calpine Tiverton, Inc. Calpine University Power, Inc. Carville Energy LLC CCFC Development Company, LLC CES Marketing IX, LLC CES Marketing V, L.P. CES Marketing X, LLC Channel Energy Center, LLC Clear Lake Cogeneration Limited Partnership Columbia Energy LLC Corpus Christi Cogeneration, LLC CPN 3rd Turbine, Inc. CPN Acadia, Inc. 8 Name of Guarantor CPN Cascade, Inc. CPN Clear Lake, Inc. CPN East Fuels, LLC CPN Energy Services GP, Inc. CPN Energy Services LP, Inc. CPN Pipeline Company CPN Pryor Funding Corporation CPN Telephone Flat, Inc. Decatur Energy Center, LLC Delta Energy Center, LLC East Altamont Energy Center, LLC Fontana Energy Center, LLC Freestone Power Generation, LLC GEC Bethpage Inc. Geysers Power Company, LLC Geysers Power I Company Hillabee Energy Center, LLC Idlewild Fuel Management Corp. JMC Bethpage, Inc. Lone Oak Energy Center, LLC Los Medanos Energy Center LLC Magic Valley Pipeline, L.P. Moapa Energy Center, LLC Mobile Energy LLC Modoc Power, Inc. Morgan Energy Center, LLC Northwest Cogeneration, Inc. NTC Five, Inc. Pastoria Energy Center, LLC Pastoria Energy Facility, L.L.C. Pine Bluff Energy, LLC 9 Name of Guarantor RockGen Energy LLC Rumford Power Associates Limited Partnership San Joaquin Valley Energy Center, LLC Santa Rosa Energy Center, LLC Stony Brook Cogeneration, Inc. Stony Brook Fuel Management Corp. Sutter Dryers, Inc. Texas City Cogeneration, LLC Texas Cogeneration Five, Inc. Texas Cogeneration One Company Thermal Power Company Tiverton Power Associates Limited Partnership Wawayanda Energy Center, LLC Zion Energy LLC 10 SCHEDULE IV Name of Guarantor Calpine Bethlehem, LLC Calpine Mid-Atlantic Energy, LLC Calpine Mid-Atlantic Generation, LLC Calpine Mid-Atlantic Marketing, LLC Calpine New Jersey Generation, LLC Calpine Solar, LLC Calpine Vineland Solar, LLC New Development Holdings, LLC 11
